UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB |X| ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ("Act") | | TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedSeptember 30, 2007 Commission File No. 0-28789 FALCON RIDGE DEVELOPMENT, INC. (Exact name of Registrant as specified in its charter) NEVADA 84-1461919 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5111 Juan Tabo Boulevard N.E. Albuquerque, New Mexico 87111 (Address of principal executive offices) (Zip code) 505.856.6043 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: Title of each class Name of each exchange on which registered Common Stock, 0.001 par value OTCBB Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act Yes [ ] No [X] Revenues for the most recent fiscal year were $00.00 The aggregate market value of the voting stock held by non-affiliates of the Registrant as of September 30, 2007, based upon the average high and low prices of such stock on that date was $3,798,925. Solely for purposes of the foregoing calculation all of the Registrant's directors and officers are deemed to be affiliates. The Registrant has 18,459,337shares of common stock outstanding as of September 30, 2007. Transitional Small Business Disclosure Format Yes [ ] No [X] FALCON RIDGE DEVELOPMENT, INC. 2007 ANNUAL REPORT ON FORM 10-KSB Table of Contents Item Description Page Item 1. Business 9 Item 2. Description of Property 10 Item 3. Legal Proceedings 11 Item 4. Submission of Matters to a Vote of Security Holders. 11 Item 5. Market for Common Equity and Related Stockholder Matters 12 Item 6. Management's Discussion and Analysis 13 Item 7. Financial Statements 16 Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 18 Item 8A. Controls and Procedures. 18 Item 8B. Other Information 18 Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 18 Item 10. Executive Compensation 20 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 12. Certain Relationships and Related Transactions, and Director Independence 22 Item 13. Exhibits 23 Item 14. Principal Accountant Fees and Services 24 - 2 - SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We make statements in this report that relate to matters that are not historical facts that we refer to as "forward-looking statements" regarding, among other things, our business strategy, our prospects and our financial position. These statements may be identified by the use of forward-looking terminology such as "believes," "estimates, "expects, "intends," "may," "will," "should" or "anticipates" or the negative or other variation of these or similar words, or by discussion of strategy or risks and uncertainties. Forward-looking statements in this report include, among other things, statements concerning: · projections of future results of operations or financial condition; · expectations for our properties; and · expectation of the continued availability of capital resources. Any forward-looking statement made by us necessarily is based upon a number of estimates and assumptions that, while considered reasonable by us, are inherently subject to significant business, economic, regulatory, and competitive uncertainties and contingencies, many of which are beyond our control, and are subject to change. Actual results of our operations may vary materially from any forward-looking statement made by or on our behalf. Forward-looking statements should not be regarded as representations by us or any other person that the forward-looking statements will be achieved. Undue reliance should not be placed on any forward-looking statements. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements included in this report. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this report might not occur. - 3 - PART I Risk Factors WE HAVE NO HISTORY OF PROFITABILITY FROM OUR DEVELOPMENT OF REAL ESTATE. Sales of our real estate development properties may never generate sufficient revenues to fund our continuing operations. We may never generate positive cash flow or attain profitability in the future. As of September 30, 2007, our accumulated deficit was $2,777,014.For the fiscal year ended September 30, 2007, we incurred a loss of $ 1,290,190. These losses have primarily resulted from: A lack of funding for construction has resulted in an inability to produce lots for sale; and costs of operating a public company that included increased accounting and legal fees. BECAUSE OF OUR LIMITED HISTORY AND THE POTENTIAL FOR COMPETITION, AN INVESTMENT IN US IS INHERENTLY RISKY. Because we are a company with a limited history, our operations are subject to numerous risks similar to that of a start-up company. We expect the real estate development business to be highly competitive because many developers have access to the same market. Substantially all of them have greater financial resources and longer operating histories than we have and can be expected to compete within the business in which we engage and intend to engage. We cannot assure that we will have the necessary resources to be competitive. WE MAY NOT BE ABLE TO CONDUCT SUCCESSFUL OPERATIONS IN THE FUTURE. The results of our operations will depend, among other things, upon our ability to develop and market our properties. Furthermore, our proposed operations may not generate income sufficient to meet operating expenses or will generate income and capital appreciation, if any, at rates lower than those anticipated or necessary to sustain ourselves. Our operations may be affected by many factors, some known by us, some unknown, and some which are beyond our control. Any of these problems, or a combination thereof, could have a materially adverse effect on our viability as an entity and might cause the investment of our shareholders to be impaired or lost. TO FULLY DEVELOP OUR BUSINESS PLAN, WE WILL NEED ADDITIONAL FINANCING. For the foreseeable future, we expect to rely principally upon internal financing, although we have raised limited private placement funds during the past fiscal year and may be required to do so in the future. We cannot guarantee the success of this plan. We believe that from time to time, we may have to obtain additional financing in order to conduct our business in a manner consistent with our proposed operations. There can be no guaranty that additional funds will be available when, and if, needed. If we are unable to obtain financing, or if its terms are too costly, we may be forced to curtail proposed expansion of operations until such time as alternative financing may be arranged, which could have a materially adverse impact on our operations and our shareholders' investment. At the present time, we are negotiating bank and other financing institutions for the Spanish Trails Project. IF WE FAIL TO EXPAND OUR CONTROLS AND INTEGRATE NEW PERSONNEL TO SUPPORT OUR ANTICIPATED GROWTH, OUR BUSINESS OPERATIONS WILL SUFFER. Management is in the process of analyzing and adopting new policies and procedures to improve the design and operations of our disclosure controls, including review and education concerning Form 8-K requirements. We have changed our policy with respect to financial controls in order to alert us with respect to funding provided by related parties and changes in disclosure requirements. - 4 - WE ANTICIPATE THAT WE WILL BE SUBJECT TO INTENSE COMPETITION. We will face intense competition in the development of real estate near Albuquerque, New Mexico. Many national developers have started developing in the nearby areas with similar developments. WE LACK CAPITAL. We currently lack the capital necessary to independently sustain our operations. Management is actively negotiating financing through lending institutions and other sources to meet its short term working capital needs and is negotiating long term capital options. There can be no guaranty that additional funds will be available. If we are unable to obtain financing, or if its terms are too costly, we may be forced to curtail proposed expansion of operations until such time as alternative financing may be arranged, which could have a materially adverse impact on our operations and our shareholders' investment. WE HAVE LIMITED HUMAN RESOURCES NECESSARY TO EXPAND OPERATIONS. We have a small staff of skilled developers and supplement our human resource needs through sub-contracting. We are planning to acquire additional resources internally thereby reducing the use of sub-contractors and increasing direct control over our operations. If we are unable to acquire additional resources internally we will be forced to use sub-contractors that may or may not be available to work when and where we need them thereby limiting our ability to expand operations as we intend. OUR ULTIMATE SUCCESS WILL BE DEPENDENT UPON MANAGEMENT. Our success is dependent upon the decision making of our directors and our executive officers, who are Fred M. Montano and Karen Y. Duran. These individuals intend to commit as much time as necessary to our business. The loss of any or all of these individuals could have a materially adverse impact on our operations. We have oral employment agreements with our officers and directors, but have not obtained key man life insurance on the lives of any of these individuals. OUR STOCK PRICE MAY BE VOLATILE, AND YOU MAY NOT BE ABLE TO RESELL YOUR SHARES AT OR ABOVE YOUR INITIAL PURCHASE PRICE. There has been, and continues to be, a limited public market for our common stock. Although our common stock trades on the NASD Bulletin Board, an active trading market for our shares has not developed, and may never develop or be sustained. If you purchase shares of common stock, you may not be able to resell those shares at or above the initial price you paid. The market price of our common stock may fluctuate significantly in response to numerous factors, some of which are beyond our control, including the following: · actual or anticipated fluctuations in our operating results; · changes in financial estimates by securities analysts or our failure to perform in line with such estimates; · changes in market valuations of other real estate companies, particularly those that sell products similar to ours; announcements by us or our competitors of significant innovations, acquisitions, strategic partnerships, joint ventures or capital commitments; · introduction of new design and planning enhancements that reduce the need for our products; and · departure of key personnel. Most of our common stock is currently restricted. As restrictions on resale end, the market price of our stock could drop significantly if the holders of restricted shares sell them or are perceived by the market as intending to sell them. This could cause the market price of our common stock to drop significantly, even if our business is doing well. - 5 - OUR COMMON STOCK HAS A LIMITED PUBLIC TRADING MARKET. While our common stock currently trades in the Over-the-Counter Bulletin Board market, our market is limited and sporadic. We cannot assure that such a market will improve in the future, even if our securities are ever listed on the NASDAQ Small Cap Market or the American Stock Exchange. We cannot assure that an investor will be able to liquidate the investor’s investment without considerable delay, if at all. If a more active market does develop, the price may be highly volatile. The factors which we have discussed in this document may have a significant impact on the market price of the common stock. The relatively low price of our common stock may keep many brokerage firms from engaging in transactions in our common stock. THE OVER-THE-COUNTER MARKET FOR STOCK SUCH AS OURS HAS HAD EXTREME PRICE AND VOLUME FLUCTUATIONS. The securities of companies such as ours have historically experienced extreme price and volume fluctuations during certain periods. These broad market fluctuations and other factors, such as new product developments and trends in the our industry and in the investment markets generally, as well as economic conditions and annual variations in our operational results, may have a negative effect on the market price of our common stock. WE ARE SUBJECT TO RISKS ASSOCIATED WITH INVESTMENTS IN REAL ESTATE The value of, and our income from, our properties may decline due to developments that adversely affect real estate generally and those that are specific to our properties. General factors that may adversely affect our real estate portfolios include: · increases in interest rates; · a general tightening of the availability of credit; · a decline in the economic conditions in one or more of our primary markets; · an increase in competition for customers or a decrease in demand by customers; · an increase in supply of our property types in our primary markets; · declines in consumer spending during an economic recession that adversely affect our revenue; and · the adoption on the national, state or local level of more restrictive laws and governmental regulations, including more restrictive zoning, land use or environmental regulations and increased real estate taxes. Additional factors may adversely affect the value of, and our income from, specific properties, including: · adverse changes in the perceptions of prospective purchasers of the attractiveness of the property; · opposition from local community or political groups with respect to development or construction at a particular site; · a change in existing comprehensive zoning plans or zoning regulations that impose additional restrictions on use or requirements with respect to our property; - 6 - · our inability to provide adequate management and maintenance or to obtain adequate insurance; · an increase in operating costs; · new development of a competitor's property in or in close proximity to one of our current markets; and · earthquakes, floods or underinsured or uninsured natural disasters. The occurrence of one or more of the above risks could result in significant delays or unexpected expenses. If any of these occur, we may not achieve our projected returns on properties under development and we could lose some or all of our investments in those properties. WE ARE SUBJECT TO REAL ESTATE DEVELOPMENT RISKS Our development projects are subject to significant risks relating to our ability to complete our projects on time and on budget. Factors that may result in a development project exceeding budget or being prevented from completion include: · an inability to secure sufficient financing on favorable terms, including an inability to refinance construction loans; · The subprime mortgage financial crisis of 2007 has broght about a rise in defaults and home foreclosures. It has also caused tighter lending standards. All this combined appears to be driving down home prices and affecting consumer confidence. The negative effect of the subprime situation could effect the companies ability to sell homes and secure financing. It could also effect the volume of business completed by Falon Financil, the companies mortgage division. · construction delays or cost overruns, either of which may increase project development costs; · an increase in commodity costs; · an inability to obtain zoning, occupancy and other required governmental permits and authorizations; If any of these occur, we may not achieve our projected returns on properties under development and we could lose some or all of our investments in those properties. WE ARE VULNERABLE TO CONCENTRATION RISKS BECAUSE OUR OPERATIONS ARE CURRENTLY ALMOST EXCLUSIVE TO THE ALBUQUERQUE, NEW MEXICO AREA MARKET. Our real estate activities are almost entirely located in the Albuquerque, New Mexico area. Because of our geographic concentration and limited number of projects, our operations are more vulnerable to local economic downturns and adverse project-specific risks than those of larger, more diversified companies. The performance of the Albuquerque economy greatly affects our sales and, consequently the underlying values of our properties. The Albuquerque economy is heavily influenced by conditions and employment in the defense industry and in government. A decrease in government supported projects through budget cuts or otherwise, could adversely affect the economy in our market. Rising interest rates may adversely affect our ability to sell lots and homes. - 7 - OUR RESULTS OF OPERATIONS AND FINANCIAL CONDITION ARE GREATLY AFFECTED BY THE PERFORMANCE OF THE REAL ESTATE INDUSTRY. Our real estate activities are subject to numerous factors beyond our control, including local real estate market conditions (both where our properties are located and in areas where our potential customers reside), substantial existing and potential competition, general national, regional and local economic conditions, fluctuations in interest rates and mortgage availability and changes in demographic conditions. Real estate markets have historically been subject to strong periodic cycles driven by numerous factors beyond the control of market participants. Real estate investments often cannot easily be converted into cash and market values may be adversely affected by these economic circumstances, market fundamentals, competition and demographic conditions. Because of the effect these factors have on real estate values, it is difficult to predict with certainty the level of future sales or sales prices that will be realized for individual assets. Our real estate operations are also dependent upon the availability and cost of mortgage financing for potential customers, to the extent they finance their purchases, and for buyers of the potential customers' existing residences. OUR OPERATIONS ARE SUBJECT TO AN INTENSIVE REGULATORY APPROVAL PROCESS. Before we can develop a property, we must obtain a variety of approvals from local and state governments with respect to such matters as zoning, density, parking, sub-division, site planning and environmental issues. Certain of these approvals are discretionary by nature. Because certain governmentagencies and special interest groups are involved there is a high degree of uncertainty in obtaining these approvals. THE REAL ESTATE BUSINESS IS VERY COMPETITIVE AND MANY OF OUR COMPETITORS ARE LARGER AND FINANCIALLY STRONGER THAN WE ARE. The real estate business is highly competitive. We compete with a large number of companies and individuals, and many of them have significantly greater financial and other resources than we have. Our competitors include local developers who are committed primarily to particular markets and also national developers who acquire properties throughout the U.S. Because we are a company with a limited history, our operations are subject to numerous risks similar to that of a start-up company. We cannot assure that we will have the necessary resources to be competitive. OUR OPERATIONS ARE SUBJECT TO NATURAL RISKS. Our performance may be adversely affected by weather conditions that delay development or damage property. The U.S. military intervention in Iraq, the terrorist attacks in the U.S. on September 11, 2001 and the potential for additional future terrorist acts have created economic, political and social uncertainties that could materially and adversely affect our business. Further acts of terrorism could be directed against the U.S. domestically or abroad, these acts of terrorism could be directed against properties and personnel of companies such as ours. Moreover, while our property and business interruption insurance covers damages to insured property directly caused by terrorism, this insurance does not cover damages and losses caused by war. Terrorism and war developments may materially and adversely affect our business and profitability and the prices of our common stock in ways that we cannot predict at this time. - 8 - Item 1. Description of Business Introduction Falcon Ridge Development, Inc. (the "Company" or “we” or “us”) is a Nevada corporation. Our principal business address is 5111 Juan Tabo Boulevard N.E., Albuquerque, New Mexico 87111. We changed the domicile of the company from Colorado to Nevada on or about July 6, 2005 and changed our name from PocketSpec Technologies, Inc. to Falcon Ridge Development, Inc. We have various subsidiaries,Sierra Norte, LLC ("Sierra Norte"), Spanish Trails, LLC ("Spanish Trails"), Falcon Ridge Financial LLC., Falcon Ridge Realty LLC., Falcon Ridge Investments LLC. We operate in the real estate industry and services to the real estate industry. We acquire tracts of raw land and develop them into communities. Often these communities include residential, commercial, industrial and retail components to them.We plan to offer our own housing poduct in these and other communities developed by other developers. In addition, in 2007 we completed the formation of various wholly owned subsidiaries including Falcon Ridge Financial LLC, Falcon Ridge Realty LLC and Falcon Ridge Investments LLC. Falcon Ridge Financial places and brokers real estate mortgages of all types but primarily concentrates on residential mortgages. Falcon Ridge Realty is our resale division and concentrates on selling homes for the general public under listing and sale agreements with individual clients. Falcon Ridge Investments, LLC is a vehicle for creating and operating private placement offerings as well as other type of investment vehicles’. On May 20, 2005, we completed a reverse acquisition transaction. We acquired Sierra Norte, a New Mexico limited liability company, which thereby became our wholly-owned subsidiary. Sierra Norte is a land development company in the Albuquerque, New Mexico area. Formerly, we were a technology company in the business of developing and marketing color comparison devices. We acquired Spanish Trails on July 6, 2005 as discussed below. Originally, we were incorporated as Monument Galleries, Inc., a Colorado corporation, on May 15, 1998. As a result of the Sierra Norte acquisition, the former security holders of Sierra Norte acquired a majority of our outstanding shares of common stock. For accounting purposes, Sierra Norte has been deemed to be the acquirer in the acquisition and, consequently, the assets, liabilities and historical operations that are reflected in our financial statements are those of Sierra Norte, which are recorded at the historical cost basis of Sierra Norte. The reverse acquisition was consummated under Colorado law pursuant to an Agreement and Plan of Reorganization dated May 20, 2005. On July 6, 2005, we entered into an exchange of securities whereby we acquired 100% of the ownership of Spanish Trails, in exchange for the issuance of a total of 614,882,069 (pre-reverse split) of our common shares. As a result of the Spanish Trails acquisition, the former security holders of Spanish Trails acquired a majority of our outstanding shares of common stock, but we did not have a change of control because the owners of a majority of Spanish Trails were the executive officers and majority shareholders of the Company. After the exchange, 752,262,441 (pre-reverse split) shares of common stock were issued and outstanding. Also, on July 6, 2005 we reincorporated our company to Nevada from Colorado and changed our name to Falcon Ridge Development Inc., after shareholder approval. In connection with the name change, we changed to a new trading symbol, FLRD.BB. On August 16, 2006 we affected a 1 for 200 reverse split of our common stock. This reduced the outstanding common shares from 752,262,441 to 3,761,312. Our current trading symbol is FCNR.BB. - 9 - We are currently own the rights to 139 acres under e real estate contract with an individual. The land’s original platting significantly limited the number of useable lots. We are re-platting the entire 139 acres. 96 acres of our Spanish Trails project is progressing through local real estate governmental clearance toward final approval of our platting plan. We anticipate the process should be completed by late spring 2008. When our platting plan receives final approval, we will be able to begin construction of approximately 517 lots for single family homes. Considerable up front costs in any real estate platting project must first be incurred and paid for, thus in the early stages of our real estate projects significant amounts of capital can be required until platting occurs, and lots are improved and sold. Predictably, greater revenues will be achieved as soon as a portion of the lots are improved and sold. When the lot development plan has been completed and accepted by Valencia County, New Mexico , and construction of the lots completed, the sale of these lots will be currently funded and closed. It is also our intention to initiate a home building division, which will construct entry level homes with the remaining developed Spanish Trails project lots. The sale of homes and, consequently, the pace of construction, will be determined by the rate of market absorption. We have not been involved in any bankruptcy, receivership, or similar proceeding. (b) Business of the Issuer Falcon Ridge Development, Inc. (the "Company" or “we” or “us”) is a Nevada corporation. Our principal business address is 5111 Juan Tabo Boulevard N.E., Albuquerque, New Mexico 87111. We changed the domicile of the company from Colorado to Nevada on or about July 6, 2005 and changed our name from PocketSpec Technologies, Inc. to Falcon Ridge Development, Inc. We have various subsidiaries,Sierra Norte, LLC ("Sierra Norte"), Spanish Trails, LLC ("Spanish Trails"), Falcon Ridge Financial LLC., Falcon Ridge Realty LLC., Falcon Ridge Investments LLC. We operate in the real estate industry and services to the real estate industry. We acquire tracts of raw land and develop them into communities. Often these communities include residential, commercial, industrial and retail components to them.We plan to offer our own housing product in these and other communities developed by other developers. In addition, in 2007 we completed the formation of various wholly owned subsidiaries including Falcon Ridge Financial LLC, Falcon Ridge Realty LLC and Falcon Ridge Investments LLC. Falcon Ridge Financial places and brokers real estate mortgages of all types but primarily concentrates on residential mortgages. Falcon Ridge Realty is our resale division and concentrates on selling homes for the general public under listing and sale agreements with individual clients. Falcon Ridge Investments, LLC is a vehicle for creating and operating private placement offerings as well as other type of investment vehicles’. Item 2. Description of Property (a) The principal office of our company is located at 5111 Juan Tabo Boulevard N.E., Albuquerque, New Mexico 87111. We do not own the building that our principal offices are located; however we do sub-lease the building on a month to month tenancy. Affiliated Party Lease - Falcon Ridge Development LLC (a related party) leases our office space from Tucana LLC (a related party) for $5,250 per month through May 14, 2007 with annual escalations of $250 per month through May 14, 2008. Tucana LLC is owned by Fred Montano and Karen Duran our CEO and CFO. - 10 - (b) Investment Policies We acquire property for the purpose of developing, operating and reselling it. Two of our principals own two companies that are involved in real estate development. (c) Description of Real Estate and Operations We currently own, under a real estate contract, 139 acres in Belen, New Mexico. We plan to develop lots for resale to third party builders and in the current year we plan to offer for sale system built homes. The terms of the mortgages on this land are described below; First Mortgage and Note payable to Metro Funding Corp., with interest at 12 percent, interest payable monthly interest only installments of approximately $11,500.00. Balance at September 30, 2007 $1,150,000.00 Second Mortgage and Note to Karen Duran and/or Fred M. Montano with interest at 3% over prime as stated in Wall Street Journal with monthly installments of interest and $20,000.00 principal payments Balance at September 30, 2007 $1,136,074.40 Item 3. Legal Proceedings There are no legal proceedings, to which we are a party, which could have a material adverse effect on our business, financial condition or operating results. However, a former attorney has filed a complaint and obtained a default judgment against us for fees and costs in the approximate amount of $ 47,000. We believe that the judgment will be reversed and we will enter arbitration with the attorney. We have included $ 38,000 in these financial statements and the costs assessed by the attorney of approximately $ 9,000 are not included. Item 4. Submission of Matters to a Vote of Security Holders As permitted by Nevada corporate law, our majority shareholders acted by consent on October 4, 2007 to re-elect the board of directors that became effective on October 4, 2007. - 11 - Part II Item 5. Market for Common Equity and Related Stockholder Matters (a) Principal Market or Markets. Since May 2001, our securities have been listed for trading in the Over-the-Counter market on the NASD's "Electronic Bulletin Board." We currently trade under the symbol FCNR.BB. The following table sets forth the high and low bid quotation for our common stock for each fiscal quarterly period of 2007 and 2005. There is no market for our preferred stock. Bid Price ( Adjusted for a 200 for 1 split for periods prior to the split) 2007 High Low First Quarter 1.50 0.50 Second Quarter 1.25 .06 Third Quarter 1.25 0.05 Fourth Quarter 0.45 0.02 2006 High Low First Quarter 0.02 0.01 Second Quarter 0.01 0.01 Third Quarter 1.20 0.01 Fourth Quarter 1.50 0.51 Yahoo Finance web site (b) Approximate Number of Holders of Common Stock and Preferred Stock As of September 30, 2007, we had a total of 18,459,337shares of common stock outstanding. The number of holders of record of our common stock at that date was approximately 180. As of September 30, 2007, we had a total of 354,000 shares of preferred stock outstanding. The number of holders of record of our preferred stock at that date was fourteen. (c) Dividends Holders of common stock and preferred stock are entitled to receive such dividends as may be declared by our Board of Directors. We paid no dividends on the common stock during the periods reported herein: (d) nor do we anticipate paying dividends in the foreseeable future. (e) Repurchases We did not repurchase any of the common stock or preferred stock during the year. (f) Issuance of Unregistered Stock We issued 194,000 shares of preferred stock for $2.50 per share. Our preferred stock is not publicly traded. - 12 - Item 6. Management's Discussion and Analysis or Plan of Operation This section discusses the results of our operations. You should read the following discussions and analyses in conjunction with the audited consolidated financial statements that are included in this Form 10-KSB. Certain statements contained in this Management's Discussion and Analysis of Financial Condition and Results of Operations constitute "forward-looking statements," which statements involve risks and uncertainties described elsewhere in this report. The historical information should not necessarily be taken as a reliable indication of our future performance. (a) Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This Annual Report on Form 10-KSB and the documents incorporated herein by reference contain forward-looking statements that have been made pursuant to the provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are based on current expectations, estimates, and projections about our industry, management beliefs, and certain assumptions made by our management. Words such as "anticipates," expects," "intends," "plans," "believes," "seeks," "estimates," variations of such words, and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties, and assumptions that are difficult to predict; therefore, actual results may differ materially from those expressed or forecasted in any such forward-looking statements. Unless required by law, we undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise. However, readers should carefully review the risk factors set forth in other reports and documents that we file from time to time with the Securities and Exchange Commission, particularly our Annual Reports on Form 10-KSB and any Current Reports on Form 8-K. Overview and History We are a Nevada corporation with two subsidiaries, Sierra Norte, LLC ("Sierra Norte") and Spanish Trails, LLC ("Spanish Trails"). We are in the real estate industry and acquire tracts of raw land and develop them into residential lots for sale to homebuilders. We plan to expand our operations in 2007 into homebuilding on our Spanish Trails lots. Our executive offices are located in the Albuquerque, New Mexico area. On May 20, 2005, we completed a reverse acquisition transaction. We acquired Sierra Norte, a New Mexico limited liability company, which thereby became our wholly-owned subsidiary. Sierra Norte is a land development company in the Albuquerque, New Mexico area. Formerly we were a technology company which was in the business of developing and marketing color comparison devices. We acquired Spanish Trails on July 6, 2005 as discussed below. As a result of the Sierra Norte acquisition, the former security holders of Sierra Norte acquired a majority of our outstanding shares of common stock. For accounting purposes, Sierra Norte has been deemed to be the acquirer in the acquisition and, consequently, the assets, liabilities and historical operations that are reflected in our financial statements are those of Sierra Norte, which are recorded at the historical cost basis of Sierra Norte. The reverse acquisition was consummated under Colorado law pursuant to an Agreement and Plan of Reorganization dated May 20, 2005. - 13 - On July 6, 2005, we entered into an exchange of securities whereby we acquired 100% of the ownership of Spanish Trails, in exchange for the issuance of a total of 614,882,069 (pre-reverse split) of our common shares. As a result of the Spanish Trails acquisition, the former security holders of Spanish Trails acquired a majority of our outstanding shares of common stock, but we did not have a change of control because the owners of a majority of Spanish Trails were the executive officers and majority shareholders of the Company. After the exchange, 752,262,441 (pre-reverse split) shares of common stock were issued and outstanding. Also, on July 6, 2005 we reincorporated our company to Nevada from Colorado and changed our name to Falcon Ridge Development Inc., after shareholder approval. In connection with the name change, we changed to a new trading symbol, FLRD.BB. On August 16, 2006 we affected a 1 for 200 reverse split of our common stock. This reduced the outstanding shares from 752,262,441 to 3,761,312 and we changed our trading symbol to FCNR.BB. Our Spanish Trails project is progressing through local real estate governmental clearance toward final approval of our platting plan. We anticipate the process should be completed in 2008. When our platting receives final approval, we will be able to begin construction of the development. Considerable up front costs in any real estate project must first be incurred and paid for, thus in the early stages of our real estate projects significant amounts of capital can be required before Platting approval occurs, lots are improved, built and sold. Revenues will be achieved as soon as all or a portion of the lots are improved and and accepted by the Valencia County, New Mexico. After which sales to third parties of homes /andor lots can be closed. It is also our intention to sell a portion of the finished lots to other builders and to construct homes on a portion of the completed lots. The sale of homes and, consequently, the pace of construction, will be determined by the rate of market absorption as well as other market conditions. Results of Operations Twelve Months Ended September 30, 2007 Compared to Nine Months Ended September 30, 2006 We had revenue of 32,017 for the twelve months ended September 30, 2007 compared to revenues of $-0- for the nine months ended September 30, 2006. This decrease was primarily attributable to our lack of project funding. Our costs of sales for the twelve months ended September 30, 2007 was $-0- compared to costs of sales of $-0- for the nine months ended September 30, 2006.Our selling, general and administrative expenses for the twelve months ended September 30, 2007 were $938,324, compared to selling, general and administrative expenses of $510,091 for the nine months ended September 30, 2006. The major components of these expenses are salaries, payroll taxes and professional fees. Since late in the second quarter we have expensed and increased amount of indirect payroll which results in a general increase in general and administration expenses. We have significantly expanded our operations as a public company in 2007. This is reflected in the increased overhead. Our principal source of revenue in the near term is expected to be from 139 acres of land we own in the Spanish Trails project, which is being developed as discussed above. In this development, we plan to build homes as well as develop and construct the community. The timeframe over which developed lots and or homes will be sold may be several years. We are negotiating on properties in other States for future growth of the company. - 14 - Liquidity and Capital Resources At September 30, 2007 our cash position was $74,521. From time to time we need working capital when we do not have funds to pay for lot development or general and administrative expenses. During the twelve months ended September 30, 2007, our chief financial officer and Falcon Ridge Development LLC (a related party) have loaned us funds for us to meet our some of our obligations and to continue working on platting and preparing lots for home building. We cannot assure that such funding will be available in the future. In May through September 2006, we raised $485,000 from the sale of Series B convertible preferred stock to independent individuals, which has helped us with our working capital needs and allowed us time to continue seeking additional capital and other financing allowing us to continue our Spanish Trails project. The timing of the completion of the platting of our Spanish Trails project is not certain, so we cannot assure the timing of cash flow from lot sales. Thus, we may be faced with a working capital shortage. In that event we may be required to seek financing which may not be available or, if available, it could be on terms which are cost prohibitive to us. In addition, we now expect to begin building our Spanish Trails project in 2008. This initiative will require working capital which we cannot assure will be available. We are pursuing debt financing for this endeavor. Most of our costs are incurred in the initial phases of our real estate projects. Our profitability depends upon our ability to develop, manage and sell real estate projects on a timely basis and to control our costs. We expect that we will develop a more consistent pipeline of activity as we mature and, thereby, a more consistent source of revenues and profit. If we succeed in this effort and generate sufficient revenues, we will expect to be profitable. However, we cannot assure that we will be profitable. We do not intend to pay dividends for the foreseeable future. We do not expect our revenues to be impacted by seasonal demands. Recently Issued Accounting Pronouncements We do not expect the adoption of any recently issued accounting pronouncements to have a significant impact on our net results of operations, financial position or cash flows. Critical Accounting Policies The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make a number of estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. Such estimates and assumptions affect the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, we evaluate estimates and assumptions based upon historical experience and various other factors and circumstances. We believe our estimates and assumptions are reasonable in the circumstances; however, actual results may differ from these estimates under different future conditions. - 15 - We believe that the estimates and assumptions that are most important to the portrayal of our financial condition and results of operations, in that they require our most difficult, subjective or complex judgments, form the basis for the accounting policies deemed to be most critical to us. These criticalaccounting policies relate to long lived assets, contractual adjustments to revenue, and contingencies and litigation. We believe estimates and assumptions related to these critical accounting policies are appropriate under the circumstances; however, should future events or occurrences result in unanticipated consequences, there could impact on our future financial conditions or results of operations. (b) Off-Balance Sheet Arrangements We have no Off-Balance Sheet Arrangements Item 7. Financial Statements Reference is made to the financial statements, the notes, and the reports of our registered public accounting firm commencing on page F-1 of this report, which financial statements, notes, and reports are incorporated herein by reference. - 16 - FALCON RIDGE DEVELOPMENT INC. Consolidated Financial Statements September 30, 2007 FALCON RIDGE DEVELOPMENT, INC, Index to Financial Statements Page Report of Independent Registered Public Accounting Firm F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheet at September 30, 2007 F-3 Statements of Operations for the for the twelve months and nine months ended September 30, 2007 and September 30, 2006 F-4 Statements of Shareholders' Deficitfor the twelve months and nine months ended September 30, 2007 and September 30, 2006 F-5 Statements of Cash Flow for the for twelve months and nine months ended September 30, 2007 and September 30, 2006 F-6 Notes to Financial Statements F-7 F - 1 F - 2 FALCON RIDGE DEVELOPMENT, INC, CONSOLIDATED BALANCE SHEET September 30, 2007 Assets Cash $ 74,521 Fixed assets, net of accumulated depreciation 32,787 Real estate held for development and sale 3,175,984 Total assets $ 3,283,292 Liabilities and Shareholders' Deficit Liabilities Accounts payable $ 444,523 Notes payable related parties 1,136,074 Note payable 1,350,000 Retainage payable 90,000 Accrued interest 120,216 Accrued expenses 2,587 Preferred Shares subject to manadatory redemption 485,000 Total liabilities 3,628,400 Shareholders' deficit Preferred stock,Class A.0001 par value, 400,000 shares authorized, 160,000 shares issued and outstanding 400,000 Common stock, $0.001 par value, 900,000,000 shares authorized, 18,459,337 shares issued and outstanding 18,459 Additional paid-in capital 2,013,447 Accumulated deficit (2,777,014 ) Total Liabilities and Shareholders' Deficit (345,108 ) $ 3,283,292 See accompanying notes to consolidated financial statements F - 3 FALCON RIDGE DEVELOPMENT, INC, CONSOLIDATEDSTATEMENTS OF OPERATIONS Nine Months Year Ended ended September 30, September 30, 2007 2006 Net sales $ 32,017 $ - Selling, general and administrative expenses 938,324 510,091 Stock-based compensation 383,883 - 1,322,207 510,091 Other income: Utility credits (67,117 ) Reduction in construction costs (25,000 ) Loss before provision for income taxes (1,290,190 ) 417,974 Income taxes — — Net Loss $ (1,290,190 ) $ 417,974 Loss per share $ — $ — Weighted average number of shares outstanding 3,761,312 See accompanying notes to consolidated financial statements F - 4 FALCON RIDGE DEVELOPMENT, INC, CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Additional PreferredStock Common Stock paid-in Accumulated Shares Par value Shares Par value capital deficit Total Balance at December 31, 2005 160,000 $ 400,000 3,761,312 $ 752,262 $ 899,420 $ (1,068,850 ) $ 982,832 Stock issuance for Cash 194,000 485,000 - 485,000 Reclassified to liabilities - (485,000 ) - (485,000 ) Loss - (417,974 ) (417,974 ) Balance September 30, 2006 354,000 $ 400,000 3,761,312 $ 752,262 $ 899,420 $ (1,486,824 ) $ 564,858 Reclass common stock and APIC (79 ) (748,501 ) 748,501 - Issuance of common stock 14,698,104 14,698 365,526 380,224 Net loss 9-30-2007 (1,290,190 ) (1,290,190 ) Balance September 30, 2007 18,459,337 18,459 2,013,447 (2,777,014 ) (345,108 ) See accompanying notes to consolidated financial statements F - 5 FALCON RIDGE DEVELOPMENT, INC, CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended Year Ended September 30, September 30, 2007 2006 Cash flows from operating activities: Net income/loss $ (1,290,190 ) $ (417,974 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation 6,308 3,150 Changes in operating assets and liabilities, Real estate held for development and sale (332,544 ) (369,138 ) Prepaid expenses — 13,540 Other current assets 220 — Accounts payable 108,333 42,990 Accrued interest 120,216 Accrued liabilities (43,208 ) (35,504 ) Retainage payable (10,000 ) (51,627 ) — — Net cash (used in) provided by operating activities (1,440,865 ) (814,563 ) Cash flows from investing activities: Acquisition of fixed assets (2,713 ) (6,319 ) Net cash used in investing activities (2,713 ) (6,319 ) Cash flows from financing activities: Increase (Decrease) in related party notes payable 154,432 (109,696 ) Increase (Decrease) notes payable 979,689 Common stock, Paid in capital adjustment 380,224 Repayments of real estate contract — (18,737 ) Proceeds from preferred shares — 485,000 Stock based compensation — — Net cash from financing activities 1,514,345 356,567 Net change in cash 70,767 (464,315 ) Cash: Beginning of period 3,754 468,069 End period $ 74,521 $ 3,754 Supplemental disclosure of cash flow information: Cash paid during the year for: Income taxes $ — $ — Interest $ 138,583 $ 42,895 See accompanying notes to consolidated financial statements F - 6 FALCON RIDGE DEVELOPMENT, INC. Notes to Consolidated Financial Statements (1) Summary of Significant Accounting Policies Organization, Shell Merger and Principles of Consolidation Organization Falcon Ridge Development, Inc. ("FRDI" or the "Company") is engaged in the real estate industry and acquires tracts of raw land and develops them into communities. Including, lots for sale to homebuilders and homes for sale to the public. These operations are predominantly located in the City of Rio Rancho, New Mexico and Belen, New Mexico. Since inception, the Falcon Ridge Development, Inc. has developed one property known as Sierra Norte. Going Concern The Company experienced significant operating losses during 2007 and 2006, of $1,290,190 and $417,974 respectively.The Company has a working capital deficit and implementation of its business plan is dependent upon its ability to raise additional capital.These matters raise substantial doubt about the Company’s ability to continue as a going concern. Management believes that it will be successful in raising additional capital and that it has assets available to securitize debt should the Company look to borrow.The accompanying financial statements do not include any adjustments relating to the recoverability and classification of the recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. Shell Merger Falcon Ridge Development, Inc. (the "Company" or “we” or “us”) is a Nevada corporation. Our principal business address is 5111 Juan Tabo Boulevard N.E., Albuquerque, New Mexico 87111. We changed the domicile of the company from Colorado to Nevada on or about July 6, 2005 and changed our name from PocketSpec Technologies, Inc. to Falcon Ridge Development, Inc. We have various subsidiaries, Sierra Norte, LLC ("Sierra Norte"), Spanish Trails, LLC ("Spanish Trails"), Falcon Ridge Financial LLC., Falcon Ridge Realty LLC., Falcon Ridge Investments LLC. We operate in the real estate industry and services to the real estate industry. We acquire tracts of raw land and develop them into communities. Often these communities include residential, commercial, industrial and retail components to them.We plan to offer our own housing product in these and other communities developed by other developers. In addition, in 2006 we completed the formation of various wholly owned subsidiaries including Falcon Ridge Financial LLC, Falcon Ridge Realty LLC and Falcon Ridge Investments LLC. Falcon Ridge Financial places and brokers real estate mortgages of all types but primarily concentrates on residential mortgages. Falcon Ridge Realty is our resale division and concentrates on selling homes for the general public under listing and sale agreements with individual clients. Falcon Ridge Investments, LLC is a vehicle for creating and operating private placement offerings as well as other type of investment vehicles’. On May 20, 2005, we completed a reverse acquisition transaction. We acquired Sierra Norte, a New Mexico limited liability company, which thereby became our wholly-owned subsidiary. Sierra Norte is a land development company in the Albuquerque, New Mexico area. Formerly, we were a technology company in the business of developing and marketing color comparison devices. We acquired Spanish Trails on July 6, 2005 as discussed below. Originally, we were incorporated as Monument Galleries, Inc., a Colorado corporation, on May 15, 1998. F - 7 FALCON RIDGE DEVELOPMENT, INC. Notes to Consolidated Financial Statements As a result of the Sierra Norte acquisition, the former security holders of Sierra Norte acquired a majority of our outstanding shares of common stock. For accounting purposes, Sierra Norte has been deemed to be the acquirer in the acquisition and, consequently, the assets, liabilities and historical operations that are reflected in our financial statements are those of Sierra Norte, which are recorded at the historical cost basis of Sierra Norte. The reverse acquisition was consummated under Colorado law pursuant to an Agreement and Plan of Reorganization dated May 20, 2005. Principles of Consolidation The consolidated financial statements include the accounts of Falcon Ridge Development, Inc. and its wholly owned subsidiaries SNLLC and Spanish Trails LLC (STLLC) (together, the "Company"). Intercompany transactions and balances have been eliminated in the consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Reclassifications Certain prior-period amounts have been reclassified for comparative purposes to conform to the current period presentation. STLLC decided, in the fourth quarter of 2005, that the $471,908 Falcon Ridge Development, LLC ("FRLLC") recorded as a contribution to capital during the third quarter of 2005 in the acquisition of the Cordova Property should be repaid to FRLLC. Therefore, the Company reclassified the $471,908 from additional paid in capital to indebtedness to related parties in the accompanying consolidated financial statements. Revenue Recognition on Sales of Real Estate The profit on sales of real estate is accounted for in accordance with the provisions of SFAS No. 66, "Accounting for Sales of Real Estate." The Company recognizes revenue from the sale of real estate at the time the sale is closed and the title is transferred from the Company to the buyer. Cash and Cash Equivalents The Company considers all highly liquid securities with original maturities of three months or less when acquired to be cash equivalents. The Company had no cash equivalents at September 30, 2007. Real Estate Held for Sale The carrying value of land and development includes the initial acquisition costs of land, improvements thereto, and other costs incidental to the acquisition or development of land. These costs are allocated to properties on a relative sales value basis and are charged to costs of sales as specific properties are sold. Due to the nature of the business, land and development costs have been classified as an operating activity on the consolidated statement of cash flows. F - 8 FALCON RIDGE DEVELOPMENT, INC. Notes to Consolidated Financial Statements Impact credits received from the negotiated settlement with the City of Rio Rancho are offset against land development costs. The company reviews the fair value less costs to sell of land under development at the end of each reporting cycle and where the carrying value of the asset is not recoverable and exceeds its fair value an impairment loss will be recognized. Interest The Company capitalizes interest costs to real estate held for resale during development and construction. Capitalized interest is charged to cost of sales as the related lots are delivered to the buyer. Fixed Assets and Depreciation Fixed assets are recorded at cost. Expenditures that extend the useful lives of assets are capitalized. Repairs, maintenance and renewals that do not extend the useful lives of the assets are expensed as incurred. Depreciation is provided on the straight-line method over the following estimated useful lives: software, 5 years; equipment, 5 years. Earnings (loss) per Common Share Basic net income per share is computed by dividing the net income available to common shareholders (the numerator) for the period by the weighted average number of common shares outstanding (the denominator) during the period. The computation of diluted earnings is similar to basic earnings per share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if potentially dilutive common shares had been issued. At September 30, 2007, there was no variance between basic and diluted loss per share as the convertible preferred stock outstanding, if converted, would be anti-dilutive. Impairment or Disposal of Long-Lived Assets The Company evaluates real estate projects and other long-lived assets on an individual basis for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable in accordance with SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" and SFAS 67 “Accounting for Costs and Initial Rental Operations of Real Estate Projects.” An asset is considered impaired if its carrying amount exceeds the future net cash flow the asset is expected to generate or its net realizable value. If an asset is considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds its fair market value. We assess the recoverability of our real estate projects, long-lived and intangible assets by determining whether the unamortized balances can be recovered through undiscounted future net cash flows of the related assets. The amount of impairment, if any, is measured based on projected discounted future net cash flows. When impairment exists the carrying value of the asset will be reduced by an allowance for the amount of the impairment. There is no impairment in 2007 or 2005. F - 9 FALCON RIDGE DEVELOPMENT, INC. Notes to Consolidated Financial Statements Stock-based Compensation The Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004), Share-Based Payment (SFAS 123R), effective January 1, 2007. SFAS 123R requires the recognition of the fair value of stock-based compensation in net income. The Company has elected the modified prospective transition method for adopting SFAS 123R. Under this method, the provisions of SFAS 123R apply to all awards granted or modified after the date of adoption. In addition, the unrecognized expense of awards not yet vested at the date of adoption, determined under the original provisions of SFAS 123, shall be recognized in net income in the periods after the date of adoption. The Company had no unvested awards at September 30, 2007 and no awards were granted during the year ended September 30, 2007. Income Taxes Income taxes are accounted for using the asset and liability method. Under this method, deferred income tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred income tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which these temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is provided for deferred tax assets that are not expected to be recovered from future operations. Financial Instruments and Concentration of Credit Risk The carrying amounts of the Company's financial assets and liabilities, including cash,accounts payable, and preferred shares with mandatory redemption at September 30,2007, approximate fair value because of the short maturity of these instruments. The carrying amount of the Company's notes payable approximates fair value at September 30, 2007, since the notes are at floating rates or fixed rates that approximate current market rates for notes with similar risks and maturities. Preferred Shares subject to mandatory redemption The features of our Series B Preferred Stockwithin SFAS 150 “Accounting for Certain Financial Instruments with Characteristics of both Liabilities and Equity”. Due to redemption features of the securities, the preferred shares are being classified as a liability in these financial statements. The securities give the holder the option of a net cash settlement or a settlement in common share based on a conversion rate. The settlement amount under SFAS 150 at September 30, 2007 would have been 640,264 shares at a bid price of $ 1.01 per share or $ 646,666. F - 10 FALCON RIDGE DEVELOPMENT, INC. Notes to Consolidated Financial Statements New Accounting Standards SFAS No. 151, "Inventory Costs," is effective for fiscal years beginning after June 15, 2005. This statement amends the guidance in Accounting Research Bulletin ("ARB") No. 43, Chapter 4, Inventory Pricing, to clarify the accounting for abnormal amounts of idle facility expense, freight, handling costs, and wasted material (spoilage). The adoption of SFAS 151 did not have a material impact on the Company's financial statements. SFAS No. 152, "Accounting for Real Estate Time-Sharing Transactions," is effective for fiscal years beginning after June 15, 2005. This statement amends SFAS No. 66, Accounting for Sales of Real Estate, to reference the financial accounting and reporting guidance for real estate time-sharing transactions that is provided in American Institute of Certified Public Accountants Statement of Position 04-2, Accounting for Real Estate Time-Sharing Transactions. The adoption of SFAS No. 152 did not have a material impact on the Company's financial statements. SFAS No. 123(R), "Share-Based Payment," replaces SFAS No. 123, "Accounting for Stock-Based Compensation," and supersedes APB Opinion No. 25, "Accounting for Stock Issued to Employees." This statement requires that the compensation cost relating to share-based payment transactions be recognized in the financial statements. The Company is required to apply this statement in the first interim period that begins after December 15, 2005. The adoption of SFAS No. 123(R) did not have a material impact on the Company's financial. SFAS No. 153, "Exchanges of Non-monetary Assets" - an amendment of APB Opinion No. 29, is effective for fiscal years beginning after June 15, 2005. This statement addresses the measurement of exchange of non-monetary assets and eliminates the exception from fair-value measurement for non-monetary exchanges of similar productive assets in paragraph 21(b) of APB Opinion No. 29, "Accounting for Non-monetary Transactions," and replaces it with an exception for exchanges that do not have commercial substance. The adoption of SFAS No. 153 did not have a material impact on the Company's financial statements. FIN No. 46(R) revised FIN No. 46, "Consolidation of Variable Interest Entities," requiring the consolidation by a business of variable interest entities in which it is the primary beneficiary. The adoption of FIN No. 46 did not have an impact on the Company's financial statements. F - 11 FALCON RIDGE DEVELOPMENT, INC. Notes to Consolidated Financial Statements The EITF reached a consensus on Issue No. 04-8, "The Effect of Contingently Convertible Debt on Diluted Earnings Per Share" ("EITF 04-8"), which addresses when the dilutive effect of contingently convertible debt instruments should be included in diluted earnings (loss) per share. EITF 04-8 is effective for reporting periods ending after December 15, 2004. The adoption of EITF 04-8 did not have an impact on diluted earnings (loss) per share. (2)
